Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 2019 Revised Guidance, Step 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-6 recite a series of steps, thus it is a process/method.
Claims 7-12 recite a hardware computer comprising a hardware processor, hardware memory, thus it is a machine/system.   
Claims 13-18 recite a non-transitory computer readable media, thus it is an article of manufacture.  
2019 Revised Guidance, Step 2A Prong One (Does the Claim recite an abstract idea, law of Nature, or Natural Phenomenon?).
Apart from the “memory”, “processor”, “non-transitory computer readable medium”, independent claims 7, 13 recite limitations which are drawn to the abstract idea of a mental process along with the method of Claim 1. 
In this case, claims 1, 7, 13 recite providing a graphical interface to user for creating a hierarchical tree structure…; generating the taxonomy from the hierarchical tree…to classify documents…; associating a label to each of the nodes…; associating descriptive information to each of the nodes…; associating search criteria to each of the nodes…; searching at least one data repository…; presenting search results to the user on the graphical display…
Claim 4, 10, 16 recite updating the search criteria…
Claims 5, 11, 17 recite the number of records that match the search criteria…

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by using a pen and paper to analyze information. 
For example, regarding Claims 1, 7, 13, a human or person can generate or draw a taxonomy of a hierarchical tree to classify documents on paper by pen, associate a label to each node of the tree on paper by pen, associate description information on paper by pen, associate search criteria to each node on paper by pen, search the document, and present or draw the search result on paper by pen.  Regarding Claims 4, 10, 16, a human or person can update or refine the criteria on paper by pen.  Regarding Claims 5, 11, 17, a human or person can write down the number of records that match the search criteria on paper by pen. Regarding Claims 6, 12, 18, a human or person can analyze the data by his or her calculations on paper.  
Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
2019 Revised Guidance, Step 2A Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) 
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55. Here, claims 7 and 13 only recites a hardware computer, hardware processor, hardware memory and a non-transitory computer readable media for performing steps of claim 1. These are generic computer components which perform generic computer functions. Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, 
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Claims 1, 7, 13 lack any practical application and providing useful result. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56. Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or 
In this case, the insignificant limitations are identified as follows at Step 2B.
o             Claims 1, 7, 13, for example, had an insignificant pre-solution activity of “generating taxonomy from user”, “associating a label”, “associating descriptive information”, “associating search criteria” and an insignificant post-solution activity (“presenting search result”).
o             Claims 2, 8, 14 contains only insignificant field-of-use limitations (talking about the type of data e.g. patent applications, being stored in the repository).
o             Claims 3, 9, 15 contains an insignificant field-of-use limitation limitations (talking about the type of data e.g. granted patents being stored in the repository).
These computer functions such as associating information, presenting search results are well-understood, routine, and/or conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).  In this case, for example, claims 1, 7 and 13 disclose receiving taxonomy from user, associating information to nodes, and presenting search result that are similar to the steps of receiving, analyzing/storing, generating result.
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “non-transitory computer readable medium”, “hardware computer”, “hardware processor” and “hardware memory” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, 
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckardt III et al. (2006/0106847).
Regarding Claim 1, Eckardt III et al. (2006/0106847) discloses a computer-implemented method for generating taxonomies by a hardware processor (processor, paragraphs [0049], [0058]) with hardware memory (memory, computer readable medium, paragraph [0427]), the method comprising the following operations:
executing instructions stored in the hardware memory by the hardware processor for providing a graphical interface (interface, paragraphs [0119], [0205], [0213], [0214], [0340], [0426]) to a user for creating a hierarchical tree structure, wherein the hierarchical tree structure is comprised of nodes and lines connecting the nodes (“nodes and links”, abstract; “hierarchical tree structure”, paragraph [0017], fig. 2);
executing instructions stored in the hardware memory by the hardware processor for generating the taxonomy from the hierarchical tree structure created by the user, wherein the generated taxonomy has persistence to search and classify document (“taxonomy of document classifications…which classifies documents into a hierarchical tree structure”, paragraph [0017]);

associating descriptive information to each of the nodes (“descriptive criteria”, paragraphs [0098], [0099]; “including a full description of the class”, paragraph [0301]; “the node can also be labeled with text”, paragraph [0143]), wherein the descriptive information for each node is stored in the hardware memory (information inherently stored in the memory device) by the hardware processor;
associating search criteria to each of the nodes (“searcher’s query”, paragraph [0015]; “search terms”, paragraph [0016]; “descriptive criteria”, paragraphs [0098], [0099]), wherein the search criteria for each node is stored in the hardware memory (data inherently stored in the memory device) by the hardware processor;
executing instructions stored in the hardware memory by the hardware processor for searching at least one data repository according to the search criteria (“searcher’s query”, paragraph [0015]; “search terms”, paragraph [0016]; “descriptive criteria”, paragraphs [0098], [0099], [0136]), wherein the at least one data repository is a member of a pre-configured set of data repositories (data already being stored. “data repository”, paragraph [0034]; “data repository”, paragraph [0136].  The data repository pre configures or stores data before user search); and
executing instructions stored in the hardware memory by the hardware processor for presenting search results to the user on the graphical display, wherein attributes of the search results are selectable by the user (“enable users to select…network displays by selecting one or more attributes”, abstract) from a pre-configured set of attributes (attributes already being stored.  Attributes of the documents”, paragraph [0034]; “attributes value”, paragraph [0140].  The attributes are pre-configured or stored before user search) .
Claims 7 and 13 are rejected similarly as discussed above.

Claims 8 and 14 are rejected similarly as discussed above.
Regarding Claim 3, Eckardt III et al. discloses the method of claim 1, wherein the at least one data repository (“data repository”, paragraph [0136]) comprises granted patents (“patents”, paragraph [0286]).
Claims 9 and 15 are rejected similarly as discussed above.
Regarding Claim 4, Eckardt III et al. discloses the method of claim 1, wherein the search is automatically (computer automation) performed using instructions stored in hardware memory by the hardware computer in response to the user updating the search criteria for at least one node (“query refinement”, paragraphs [0015], [0165]).
Claims 10 and 16 are rejected similarly as discussed above.
Regarding Claim 5, Eckardt III et al. discloses the method of claim 1, wherein the node label includes a count (“a large number of matching search results”, paragraph [0013]; “number of documents”, paragraph [0031]; “number of documents”, paragraph [0032]; “display the number of document in the search search result that fall into each category”, paragraph [0036]) of the number of records that match the search criteria (matched search result), wherein the count is calculated using instructions stored in the hardware memory by the hardware computer (the number of documents that matched to criteria is counted/calculated).
Claims 11 and 17 are rejected similarly as discussed above.
Regarding Claim 6, Eckardt III et al. discloses the method of claim 1, wherein the search results for a node and children of that node are subject to analysis using instructions stored in the hardware memory by the hardware computer, the analysis being selected from a group consisting of patent 
Claims 12 and 18 are rejected similarly as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.



	/WILSON LEE/               Primary Examiner, Art Unit 2152